Citation Nr: 9927576	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-46 883A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical expenses for treatment rendered to the 
veteran incurred at private facilities beginning on August 
22, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from February 1965 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1994 decision by the Medical 
Administration Services (MAS) of a VA Medical Center which 
denied the veteran's claim for entitlement to reimbursement 
or payment of the cost of unauthorized medical expenses for 
treatment rendered to the veteran incurred at private 
facilities beginning on August 22, 1993.


REMAND

In a July 1996 VA Form 9, the veteran requested that he be 
afforded a personal hearing before a member of the Board.  In 
a September 1999 letter, the veteran clarified that he wanted 
a personal hearing before a member of the Board at the RO.  
As such, he should be afforded such a hearing.  Accordingly, 
this matter is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO and notify the veteran of 
that hearing.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



